Citation Nr: 0516063	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-12 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for status post 
prostatectomy secondary to carcinoma, claimed as due to 
exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1958.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 RO decision.  The Board, in a July 
1991 decision, previously denied service connection for 
adenocarcinoma of the prostate (postoperative), including on 
a radiation-exposure basis.  However, VA has since amended 
the provisions of 38 C.F.R. § 3.311(b)(2), to include 
prostate cancer as one of the radiogenic diseases that may be 
induced by exposure to ionizing radiation.  63 Fed. Reg. 
50993-50995 (1998).  Promulgation of the VA regulation 
regarding radiation following the prior Board decision 
provides a "new basis of entitlement or benefit" to which 
de novo adjudication is not precluded.  Routen v. West, 142 
F.3d 1434, 1441-42 (Fed.Cir. 1998); Spencer v. Brown, 17 F.3d 
368, 372 (Fed.Cir. 1994), aff'g 4 Vet. App. 283, 288-89 
(1993).  Accordingly, the Board considers the veteran's 
current claim as a new claim, rather than as an attempt to 
reopen a previously denied claim.

In a March 2004 decision, the Board denied the veteran's 
claim of service connection for status post prostatectomy 
secondary to carcinoma, claimed as due to exposure to 
ionizing radiation.  The veteran appealed the March 2004 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2005 Order, the Court 
granted a Joint Motion to Remand of the parties (the VA 
Secretary and the veteran), vacated the Board's March 2004 
decision, and remanded the case back to the Board pursuant to 
38 U.S.C. § 7252(a) for readjudication consistent with the 
Motion.  


FINDINGS OF FACT

1.  During active service, the veteran was exposed to 
radiation during Operation PLUMBBOB at a Nevada test site in 
1957; a scientific dose reconstruction by the Defense Nuclear 
Agency in December 2000 indicates that the veteran would have 
received a probable dose of 0.66 rem gamma at that time.  

2.  Adenocarcinoma of the prostate, a radiogenic disease, was 
first diagnosed in 1988, nearly 30 years following the 
veteran's discharge from service.

3.  The veteran's adenocarcinoma of the prostate is shown as 
likely as not to have been related to the veteran's exposure 
to ionizing radiation during his period of active duty.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
adenocarcinoma of the prostate was incurred during active 
service from exposure to ionizing radiation.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  

II.  Factual Background

The veteran served on active duty from October 1956 to 
October 1958.  His service medical records show that in April 
1957 he was treated for a bacterial infection after 
complaints of burning on urination with a urethral discharge.  
The infection resolved quickly with penicillin therapy.  
There are no complaints, clinical findings, or diagnoses 
pertaining to the prostate.  

In an October 1989 statement, Bradford Murphy, D.O., 
indicated that the veteran had been a patient of his since 
March 1988, when the veteran was found to have a suspicious 
nodule associated with the left aspect of the prostate.  The 
nodule was biopsied and the tissue was found to be 
adenocarcinoma.  The veteran underwent a radical retropubic 
prostatectomy in June 1988.  There was some evidence of 
cancer beyond the capsule into the periprostatic fat, so 
radiation therapy was thereafter performed.  Dr. Murphy 
indicated that the veteran has had postoperative problems of 
urinary incontinence due to noncompliant bladder and 
impotence.  Additional private records dated in 1988 and 1989 
in the claims file corroborate Dr. Murphy's statements.  

In a December 1989 statement, the veteran indicated that he 
witnessed the above-ground testing of a nuclear weapon in 
Nevada in 1957 or early 1958; that he was two miles from 
ground zero at the time of the test and only wore a gas mask 
for protection in the trench he was in at the time; that at 
the time of the explosion he experienced heat, dust wind, and 
high light exposure; and that he was thereafter transported 
to ground zero.  He stated that there was no history of 
cancer in his family and that he was not exposed to radiation 
outside of the military, or otherwise exposed to carcinogens 
such as cigarettes.  

At a July 1990 RO hearing, the veteran testified that during 
the series of tests known as "PLUMBBOB" in Nevada in 1957, 
his unit was located at the test site for more than two weeks 
prior to the detonation of the bomb that he witnessed.  He 
said that he lived in a tent city during that period.  He 
testified about other circumstances of his participation, 
such as being situated in a trench two miles from the site of 
the bomb detonation, having nothing but a gas mask to wear 
for protection, and being taken to the detonation site one-
half hour after the test.  At the hearing, the veteran 
submitted a Nuclear Test Personnel Review (verification 
questionnaire), indicating among other things that he did not 
wear a dosimeter during the PLUMBBOB test series in 1957.  
There was also a report from the National Research Council, 
dated in June 1985, noting a study that found a slightly 
increased number of prostate cancers among a sample of 
"atomic veterans."  

In statements received in January and May 2000, the veteran 
requested that his claim for service connection for prostate 
cancer as the result of exposure to radiation be reopened.  
(By that time, VA regulations had been changed to recognize 
prostate cancer as a radiogenic disease.)  

In December 2000, the Defense Threat Reduction Agency (DTRA) 
confirmed that the veteran was present at Operation PLUMBBOB, 
a U.S. atmospheric nuclear test series conducted at the 
Nevada Test Site during 1957.  A search of dosimetry data 
revealed no record of radiation exposure for the veteran, but 
one scientific dose reconstruction by the Defense Nuclear 
Agency (DNA) indicated that the veteran would have received a 
probable dose of 0.66 rem gamma (0.7 rem gamma rounded, with 
an upper bound of 1.0 rem gamma).  Another DNA scientific 
dose reconstruction indicated that due to the distance of the 
veteran's unit from ground zero, he had virtually no 
potential for exposure to neutron radiation.  Yet another DNA 
reconstruction report indicated that the veteran had no 
potential for internal exposure based on his unit's 
activities, and that the application of the report's 
methodology to the prostate indicates that his (50-year) 
committed dose equivalent was 0.0 rem.  

The DTRA enclosed an executive summary from a National 
Academy of Sciences report that provided further radiation 
exposure information on specific "shots," or nuclear 
detonations, of Operation PLUMBBOB, as well as the veteran's 
unit history of participation during the operation.  These 
documents indicate that the veteran would have participated 
in "SHOT HOOD" detonated in the early morning hours of July 
5, 1957, observed by military personnel in trenches and open 
area located 5,350 yards and 6 miles, respectively, from 
ground zero.  Following the detonation, it was noted that the 
veteran's unit began an assault maneuver on an objective 
located more than 10,000 yards from ground zero, and that 
thereafter the unit was transported to an equipment display 
area and then back to camp, with most personnel departing 
camp later that day.  

In a June 2002 Memorandum, the VA Chief Public Health and 
Environmental Hazards Officer (Susan Mather, M.D., M.P.H.) 
furnished a medical opinion concerning the relationship 
between the veteran's radiation exposure and the development 
of prostate cancer.  The doctor acknowledged the DTRA dosage 
estimates with regard to the veteran's exposure to ionizing 
radiation during service.  Citing to a medical study 
pertaining to the health effects of exposure to low levels of 
ionizing radiation, the doctor stated that the sensitivity of 
the prostate to radiation carcinogenesis appears to be 
relatively low and not clearly established.  The doctor 
opined that it was unlikely that the veteran's adenocarcinoma 
of the prostate could be attributed to exposure to ionizing 
radiation in service.  It is noted that the proffered medical 
opinion by the VA Chief was not actually signed by her but by 
another medical doctor "for" her.  

In July 2002, the Director, C & P Service, determined that as 
a result of the opinion from the Under Secretary's staff and 
following a review of the evidence in its entirety, there was 
no reasonable possibility that the veteran's prostate cancer 
resulted from radiation exposure in service.  

In a January 2003 Memo, Ann Marie Gordon M.D., M.P.H., a 
medical consultant apparently for the veteran's 
representative (her memo was written on the representative's 
letterhead), indicated that she had reviewed information that 
the representative had provided.  This apparently consisted 
of documents indicating that the veteran had participated in 
Operation PLUMBBOB in 1957 during which time he was exposed 
to ionizing radiation at the age of 19.  The doctor noted 
that there was no dosimetry data available to indicate the 
extent of the exposure but that an estimated dose of 0.66 rem 
gamma was suggested based on a scientific dose 
reconstruction.  The doctor also noted that the veteran was 
diagnosed approximately 29 years later with adenocarcinoma of 
the prostate.  The doctor further noted that throughout the 
history of human exposure to ionizing radiation, there had 
been documented cases of increased rates of cancer after 
exposure to radiation, and an induction of cancerous growth 
by mutation many years after radiation exposure.  Citing to a 
medical volume pertaining to principles of internal medicine, 
she stated that patients who received low doses of radiation 
in their youth had a risk, which was significantly higher 
than that of the population as a whole, of neoplasm two to 
three decades after their exposure.  She stated that it was 
unclear whether there was a "safe" dose that would not have 
any adverse biologic effect.  The doctor concluded that the 
document provided to her indicated that the veteran was 
exposed to an unknown amount of ionizing radiation during 
service and subsequently developed adenocarcinoma of the 
prostate.  She opined therefore that it was as likely as not 
that the veteran's in-service exposure contributed to the 
development of his prostate cancer.  

On May 8, 2003, the National Research Council ("NRC") of the 
National Academies, at the request of Congress, released a 
report titled "A Review of the Dose Reconstruction Program of 
the Defense Threat Reduction Agency."  The report concluded 
that the methodology used by the DTRA for estimating 
radiation doses resulted in average doses that were generally 
valid, although the upper bound values in certain cases had 
questionable validity.  The affected cases involve veterans 
who were confirmed or assumed participants in U.S. 
atmospheric nuclear testing (as is the veteran in this case) 
and in the post-war occupation of Hiroshima and Nagasaki.  
Thereafter, DTRA devised new methods for reconstructing dose 
estimates.  

III.  Legal Criteria and Analysis

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, such as malignant tumors, if they are manifest to a 
compensable degree within the year after active service; this 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 
2002); 38 C.F.R. § 3.309(d) (2003).  Second, when a 
"radiogenic disease" first becomes manifest after service, 
and it is contended that the disease resulted from exposure 
to ionizing radiation during service, various development 
procedures must be undertaken in order to establish whether 
or not the disease developed as a result of exposure to 
ionizing radiation.  38 C.F.R. § 3.311(a)(1).  Third, even if 
the claimed disability is not listed as a presumptive disease 
under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 
38 C.F.R. § 3.311, service connection must still be 
considered under 38 C.F.R. § 3.303(d) in order to determine 
whether the disease diagnosed after discharge was incurred 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

As to the first method for establishing service connection 
(i.e., presumption), a "radiation-exposed veteran" is 
defined as either a veteran who while serving on active duty, 
or an individual who while serving on active duty for 
training or inactive duty training, participated in a 
radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan, or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945, through July 1, 1946.  38 C.F.R. 
§ 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following:  
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

In this case, the Board notes that malignant tumors are 
included among the chronic diseases for which presumptive 
service connection is warranted under the provisions of 38 
C.F.R. § 3.309(a).  However, there is no evidence whatsoever 
that carcinoma was present during the veteran's service or to 
a compensable degree within one year after service, and he 
has never contended such.  The evidence instead consistently 
indicates that adenocarcinoma of the prostate was initially 
diagnosed decades after service.  Therefore, the Board finds 
that the presumptive provisions of 38 C.F.R. § 3.309(a) are 
not for application.  Moreover, carcinoma of the prostate is 
not one of the diseases set forth in 38 C.F.R. § 3.309(d) as 
presumptively related to radiation exposure.  Therefore, the 
Board finds that the presumptive provisions of 38 C.F.R. § 
3.309(d) are not for application with respect to the 
veteran's prostate cancer.

As to the second method for establishing service connection, 
38 C.F.R. § 3.311 provides for development of claims based 
upon a contention of radiation exposure during active service 
and post-service development of a radiogenic disease.  The 
purpose of these provisions is to relieve claimants of the 
burden of having to submit evidence to show that their cancer 
may have been induced by radiation.  These provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing 
regulation essentially states that, in all claims in which it 
is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  Dose data will be requested from the Department of 
Defense in claims based upon participation in atmospheric 
nuclear testing, and claims based upon participation in the 
American occupation of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946.  38 C.F.R. § 3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" 
is defined as a disease that may be induced by ionizing 
radiation, and specifically includes prostate cancer, which 
must become manifest five years or more after exposure.  
38 C.F.R. § 3.311(b)(2)(i)-(xxiv), (b)(5)(iv) (2002).  

In this case, the DTRA has confirmed that the veteran was 
present in the VA-defined test involving the atmospheric 
detonation of a nuclear device.  He was confirmed to have 
been present at a Nevada test site during the detonation of a 
single nuclear device ("SHOT HOOD") during Operation 
PLUMBBOB in 1957.  Thus, the veteran is considered to be a 
radiation-exposed veteran.  The record further demonstrates 
that adenocarcinoma (cancer) of the prostate was diagnosed in 
1988, for which the veteran subsequently underwent a radical 
retropubic prostatectomy in June 1988 followed by radiation 
therapy.  

As discussed in detail above, the provisions of 38 C.F.R. § 
3.311 provide for development of claims based on a contention 
of radiation exposure during active service and post-service 
development of a radiogenic disease.  These provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation-exposed veterans.  In this case, the RO obtained a 
dose assessment for the veteran's total in-service exposure 
to ionizing radiation, and then referred this case to the 
Under Secretary for Benefits for an opinion as to whether 
sound scientific medical evidence can support the conclusion 
that it is at least as likely as not that the veteran's 
disease resulted from radiation exposure during service.  See 
Hilkert v. West, 12 Vet. App. 145, 148-50 (1999) (en banc).  
The medical opinion furnished in June 2002 was not favorable 
to the veteran's claim.  Nevertheless, DTRA subsequently 
revised its methods for reconstructing radiation dose 
estimates.  In view of the favorable decision in this matter, 
on another basis as discussed herein below, referral back to 
DTRA for a reassessment as to the size and nature of the 
radiation dose to which the veteran was exposed is 
unnecessary.   

As to the third method for establishing service connection 
(i.e., direct), 38 C.F.R. § 3.303(d) provides that service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  Thus, if a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability or 
to the regulatory development procedures applicable to a 
radiogenic disease, the claim must still be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993).  In other words, the fact that the 
veteran may not meet the requirements of a presumptive 
regulation would not in and of itself preclude him from 
establishing service connection, because he may in the 
alternative establish service connection by way of proof of 
actual direct causation.

In this case, the Board finds that there is persuasive 
evidence showing, on a direct basis, that the veteran's 
adenocarcinoma developed as a result of his exposure to 
ionizing radiation during his period of active duty.  38 
C.F.R. § 3.303(d); see Combee, supra.

The Board has considered the veteran's contentions as well as 
his medical history.  It is noted that the record contains 
conflicting medical opinions with regard to the underlying 
issue of whether the veteran's radiation exposure in service 
is related to the development of prostate cancer a few 
decades later.  On the one hand, the June 2002 medical 
opinion of the VA Chief Public Health and Environmental 
Hazards Officer (actually signed by another medical doctor 
"for" her) indicated that it was unlikely (i.e., less 
likely than not) that the veteran's adenocarcinoma of the 
prostate can be attributed to exposure to ionizing radiation 
in service.  On the other hand, the January 2003 medical 
opinion by an apparent consultant of the veteran's 
representative indicated that it was as likely as not that 
the veteran's in-service radiation exposure contributed to 
the development of the prostate cancer.  

The medical opinions reflect that a radiation dose estimate 
(as calculated prior to May 8, 2003) had been considered, as 
well as other information pertinent to the claim, such as the 
veteran's age at the time of exposure to radiation, the date 
of onset of cancer, and the type of cancer.  Further, both 
opinions cited to medical principles as contained in medical 
volumes or scientific study reports, in furnishing rationale 
for the conclusions reached.  It is not known whether the 
authors of the medical opinions have actual expertise in the 
field of radiogenic diseases.  In sum, it appears that the 
opposing medical opinions are relatively balanced in terms of 
probative weight.  There are no other medical opinions or 
evidence addressing the etiologic question presented in this 
case, and the veteran, as a layperson, is not considered 
capable of opining, no matter how sincerely, as to the nature 
or etiology of his disease.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

After considering all the evidence, to include the medical 
opinions and the veteran's contentions, the Board finds that 
it is relatively balanced, or in relative equipoise, in 
showing that the veteran's adenocarcinoma of the prostate as 
likely as not was related to his exposure to ionizing 
radiation during his period of service.  With application of 
the benefit-of-the-doubt rule, the Board finds the evidence 
supports the veteran's claim of service connection.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for status post prostatectomy secondary to 
carcinoma, claimed as due to exposure to ionizing radiation, 
is granted.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


